Matter of Sanchez v Urrutia (2021 NY Slip Op 05860)





Matter of Sanchez v Urrutia


2021 NY Slip Op 05860


Decided on October 27, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LINDA CHRISTOPHER
PAUL WOOTEN
JOSEPH A. ZAYAS, JJ.


2020-04599
 (Docket Nos. V-5700-15/19C, V-5701-15/19C, V-5702-15/19C, V-5703-15/19C )

[*1]In the Matter of Nancy Sanchez, respondent,
vCesar Urrutia, appellant.


Thomas T. Keating, Dobbs Ferry, NY, for appellant.
Roberta Fox, Sea Cliff, NY, attorney for the children.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Nassau County (Robert LoPresti, Ct. Atty. Ref.), dated May 4, 2020. The order, upon a decision of the same court dated May 4, 2020, made after a hearing, in effect, granted the mother's petition to modify an order of custody and parental access of the same court (Felice J. Muraca, J.) dated August 12, 2016, so as to award her sole legal and residential custody of the parties' children and to permit her to relocate with the children to New Jersey.
ORDERED that the appeal from the order dated May 4, 2020, is dismissed as academic, without costs or disbursements.
Subsequent to the entry of the order appealed from, one of the children turned 18 and the Family Court issued a modified order of custody and parental access dated March 29, 2021, which settled all pending custody issues as to the other children. Consequently, a determination of the instant appeal would not "result in immediate and practical consequences to the parties" (Matter of Elizabeth C. [Omar C.], 156 AD3d 193, 199 [internal quotation marks omitted]), and the appeal from the order dated May 4, 2020, must be dismissed as academic (see Matter of McKeever v Sclafani, 194 AD3d 938, 938; Matter of Paoli v Paoli, 29 AD3d 804, 804-805).
DILLON, J.P., CHRISTOPHER, WOOTEN and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court